Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 1 of 8 PageID 14558




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


  BRENDAN HANEY, GERALD REED,
  and TROY SMITH, individually and on           Case No.: 3:18-cv-1011-J-32JRK
  behalf of all others similarly situated,

                             Plaintiffs,

                    v.

  COSTA DEL MAR, INC., a Florida
  Corporation

                          Defendant.
  _______________________________________/


         DECLARATION OF JOHN W. DAVIS IN SUPPORT OF
            OBJECTION TO PROPOSED SETTLEMENT

       I, John W. Davis, declare pursuant to 28 U.S.C. §1746 as follows:

 1.    I make this declaration based on personal knowledge and am

       competent to so testify. I am a member of the Settlement Class as set

       forth in the Settlement Agreement, DE98-1:8 at §8.

 2.    I purchased a pair of Costa Del Mar “plano” sunglasses on September

       22, 2013 at Dick’s Sporting Goods in Daytona Beach, Florida. A true

       and correct copy of my receipt for this purchase is attached hereto as

       Exhibit 1.




                                           1
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 2 of 8 PageID 14559




 3.    On or about September 20, 2019, I delivered the eyeglasses referenced

       above to Costa Del Mar for warranty service concerning failure of the

       earpiece. Costa Del Mar returned the repaired and/or replaced

       sunglasses to me shortly thereafter. I paid $12.97 for this service. A

       true and correct copy of my redacted credit card statement showing the

       charge is attached hereto as Exhibit 2.

 4.    I am a resident of the State of Florida. Accordingly, I am a member of

       the Florida Purchase Class, the Florida Repair Class, and the

       Warranty Class. Consistent with requirements of the Order

       Preliminarily Approving Settlement (DE102:11), my contact

       information is reflected in both this Declaration and in the Objection

       filed herewith. Pursuant to my right to privacy, I object to placing my

       residential street address in the public record. However, I will provide

       this information to the Court in camera if the Court finds it

       indispensable to the consideration of my objection.

 5.    I am in the process of retaining Eric Alan Isaacson to represent me in

       this matter. Mr. Isaacson intends to apply for admission pro hac vice in

       the next week and may be reached at: Law Office of Eric Alan

       Isaacson, 6580 Avenida Mirola, La Jolla, CA 92037, (858) 263-9581,

       ericalanisaacson@icloud.com. Mr. Isaacson intends to appear at the



                                        2
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 3 of 8 PageID 14560




       fairness hearing provided that this Court grants his application to

       specially appear, and permits him to appear by telephone or video

       conference. Mr. Isaacson has not yet received the Covid-19 vaccine

       and is unable to appear at an in-person hearing in light of health

       concerns.

 6.    I received notice of the proposed settlement via electronic mail on

       September 30, 2020. I was assigned Claim I.D. number DE7FDA269F.

       A true and correct copy of the notice is attached hereto as Exhibit 3.

 7.    On or about January 28, 2021, I submitted an online claim as a

       member of the Florida Purchase Class. A true and correct copy of my

       claim receipt is attached hereto as Exhibit 4.

 8.    In addition to being a member of the Settlement Class, I am also a

       member of the Florida Bar and the State Bar of California, as well as

       member of the bar of this Court. I devote a portion of my practice to

       assisting courts in evaluating proposed settlements, and challenging

       what appear to be unreasonable, unfair, or inadequate settlement

       terms. My work in this area has served to sharpen Eleventh Circuit

       class action jurisprudence.

 9.    For example, in Muransky v. Godiva Chocolatier, I was part of a team

       that helped clarify Eleventh Circuit case law concerning Article III



                                        3
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 4 of 8 PageID 14561




       standing. The Eleventh Circuit found, “Where a ‘hypothetical future

       harm’ is not ‘certainly impending,’ plaintiffs ‘cannot manufacture

       standing merely by inflicting harm on themselves.’” Muransky v.

       Godiva Chocolatier, Inc., 979 F.3d 917, 931 (11th Cir. 2020) (en banc)

       (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416, 133 S. Ct.

       1138, 1151 (2013)).

 10.   I am also counsel of record in Johnson v. NPAS Solutions, where I

       successfully challenged on multiple grounds the district court’s

       approval of a class-action settlement and attorneys’ fee award. As the

       Eleventh Circuit’s published opinion explains:

                    The class-action settlement that underlies this appeal
             is just like so many others that have come before it. And in
             a way, that’s exactly the problem. We find that, in
             approving the settlement here, the district court repeated
             several errors that, while clear to us, have become
             commonplace       in    everyday     class-action   practice.

                    First, the district court set a schedule that required
             class members to file any objection to the settlement—
             including any objection pertaining to attorneys’ fees—more
             than two weeks before class counsel had filed their fee
             petition. In so doing, we hold, the court violated the plain
             terms of Federal Rule of Civil Procedure 23(h).

                    Second, in approving the settlement, the district court
             awarded the class representative a $6,000 “[i]ncentive
             [p]ayment,” as “acknowledgment of his role in prosecuting
             th[e] case on behalf of the [c]lass [m]embers.” In so doing,
             we conclude, the court ignored on-point Supreme Court
             precedent          prohibiting         such          awards.


                                        4
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 5 of 8 PageID 14562




                   Finally, in approving class counsel's fee request,
             overruling objections, and approving the parties’
             settlement, the district court made no findings or
             conclusions that might facilitate appellate review; instead,
             it offered only rote, boilerplate pronouncements
             (“approved,” “overruled,” etc.). In so doing, we hold that the
             court violated the Federal Rules of Civil Procedure and our
             precedents requiring courts to explain their class-related
             decisions.

                   We don’t necessarily fault the district court—it
             handled the class-action settlement here in pretty much
             exactly the same way that hundreds of courts before it have
             handled similar settlements. But familiarity breeds
             inattention, and it falls to us to correct the errors in the case
             before us. We will reverse in part, vacate in part, and
             remand            for            further            proceedings.

       Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1248-49 (11th Cir.
       2020).


 11.   Plaintiffs acknowledge in their motion for fees and incentive awards

       that petitions for en banc rehearing are pending in Johnson concerning

       these issues. DE109:1-2. A true and correct copy of my client’s

       rehearing petition discussing Camden is attached hereto as Exhibit 5.

 12.   I did not seek a fee in either Muransky or Johnson, and do not intend to

       seek compensation for my own personal efforts in the instant matter,

       but reserve the right to seek attorneys’ fees for my counsel if my

       objection confers a substantial benefit on the class.




                                          5
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 6 of 8 PageID 14563




 13.   In addition to Muransky and Johnson, I have litigated cases which

       resulted in substantial financial benefits to the class or important

       precedential appellate decisions. See, e.g., Coburn v. Stamps.com, Inc.

       (Los Angeles Sup. Ct. No. BC 353721) (after briefing on appeal, the

       settling parties agreed to make a second distribution of transferrable

       settlement relief); Foos v. Ann Taylor, Inc. (S.D. Cal. No. 11-cv-2794),

       (successfully moved to require the settling parties to disclose publicly

       the number of claims for vouchers made in the settlement.); Davis v.

       Cole Haan, Inc. (N.D. Cal. No. 11-01826) (successfully moved for an

       order requiring class counsel’s attorneys’ fees to be calculated under the

       contingent “coupon” fee provisions of the Class Action Fairness Act,

       which resulted in a fee some 90% lower than the fee defendant had

       originally agreed to pay under the settlement); Rodriguez, et al. v. West

       Publishing Corp., 563 F.3d 948 (9th Cir. 2009) (represented one of only

       two objectors’ groups to be awarded fees for assisting in eliminating

       $325,000 in unfair “incentive” payments); Lees v. Anthem Ins.

       Companies Inc., No. 4:13CV1411 SNLJ, 2015 WL 3645208, at *4 (E.D.

       Mo. June 10, 2015) (agreeing that attorneys’ fees requested were too

       high, and should be measured against the fund actually paid out by the

       defendant, rather than the total fund made available); Chieftain



                                        6
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 7 of 8 PageID 14564




       Royalty Co. v Enervest Energy Institutional Fund XIII-A, L.P., 888 F.3d

       455 (10th Cir. 2017) cert. denied sub nom. Chieftain Royalty Co. v.

       Nutley, 139 S. Ct. 482 (2018) (reversing and remanding percentage fee

       award and incentive award because district court applied incorrect

       law).



       I declare under penalty of perjury under the laws of the United States

 of America that the foregoing facts are true and correct and that this

 declaration was executed on March 1, 2021 in Tampa, Florida.


                                           /s/ John W. Davis
                                      John W. Davis, pro se
                                      john@johnwdavis.com
                                      3030 N. Rocky Point Dr. W., Ste. 150
                                      Tampa, FL 33607
                                      (813) 533-1972




                                        7
Case 3:18-cv-01011-TJC-JRK Document 113 Filed 03/01/21 Page 8 of 8 PageID 14565




                         CERTIFICATE OF SERVICE

                         CASE NO. 3:18-cv-1011-J-32JRK


       I hereby certify that on March 1, 2021, I filed the foregoing document

 and attachments with the Clerk of the Court using CM/ECF. I also certify

 that the foregoing document and any attachments are being served this day

 either by Notice of Electronic Filing generated by CM/ECF or by U.S. mail on

 all counsel of record entitled to receive service.



 Date: March 1, 2021



                                                        s/ John W. Davis
                                                      John W. Davis
